Title: To Thomas Jefferson from Hugh Williamson, 2 February 1798
From: Williamson, Hugh
To: Jefferson, Thomas


          
            Dear Sir
            Hartford 2nd Feby 1798.
          
          At Boston, from which I am now returning on my way to New York, a gentleman of much Information expressed a wish to me that some of the southern Members would, before the arming bill passes or without Delay, introduce a Bill for a Law in perfect conformity to the British Navigation Act. Such a Bill if opposed by the Eastern Brito-Americans would as he conceives effectually turn New England Politicks the other side up. And if not opposed by them it would effectually serve the Interest of our Country. Therefore the Bill whether it passes or not must render effectual service to the U:S:
          I don’t know which of my acquaintance in the House of Reps:, not affected by the Anglomania, is best acquainted with the Spirit of the British Navigation Act and accustomed to drawing Bills so that he could draw a Navigation Act correctly with proper Technical Terms, that it may whether it passes or not be fully understood and make a respectable appearance when it shall be published & read; for it will be read & meditated upon in every mercantile Town in the Union. If you think as I do on this subject you will suggest the Idea to some Gentleman who can & will immediately prepare & bring in a Bill for an American Navigation Act. The Representatives from N Carolina are not any of them Lawyers.
          
          I am with the utmost Respect Dr sir Your most obedient and very hble Servant
          
            Hu Williamson
          
        